Citation Nr: 1528858	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  15-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to specially adapted housing and special home adaptation benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1961 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Togus, Maine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of residuals of prostate cancer to include erectile dysfunction, rated as 100 percent disabling; right ear hearing loss, rated 0 percent; and residuals of pulmonary tuberculosis, rated 0 percent.

2.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.  


CONCLUSION OF LAW

The criteria for establishing entitlement to specially adapted housing and special home adaptation are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the issue before the Board will be decided as a matter of law based on undisputed facts of record, the Board finds that a discussion of VA's compliance with the duties to notify and assist in this matter is not necessary.

The Veteran has requested the subject benefits for the purpose of updating or finishing an additional bathroom or bedroom, improving his basement, and converting a bulkhead into an entrance door.  He further notes that he has seven grandchildren and that when they visit him, there is not enough space to properly accommodate them. 

Under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude any locomotion without the aid of braces, crutches, canes, or a wheelchair. 

(5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(6) full thickness or subdermal burns that have resulted in contractures with limitation of the motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2014).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a Veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands or is due to blindness in both eyes with 5/200 visual acuity or less.  38 C.F.R. § 3.809a(a), (b) (2014). 

Under 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2014).

Preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2014).

Loss of use of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether acts such as grasping and manipulation in the case of the hand, or such as balance or propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2014).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63 (2014).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well-served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369 (1999).

The Veteran's service-connected disabilities consist of residuals of prostate cancer to include erectile dysfunction, right ear hearing loss, and residuals of pulmonary tuberculosis.  However, none of the service-connected disabilities result in any of the enumerated criteria for specially adapted housing or a special home adaptation grant.  While he is service-connected for residuals of tuberculosis, that disability is currently rated at 0 percent and the record does not show that it was the result of inhalation injury as required under the regulation.  The Veteran is also not service connected for any blindness or burn scarring.  Furthermore, the Board finds that loss of use of any hand or foot or extremity is not shown due to service-connected disability.

Accordingly, the Board finds that as a matter of law, the evidence of record is against the claims for specially adapted housing and home adaptation benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the claims are denied.  


ORDER

Entitlement to specially adapted housing and special home adaptation benefits are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


